DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims 
Claims 1-8 are currently pending.  Claims 1-8 are amended.

Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Objections/Rejections Withdrawn  
Claim Objections  
In light of the amendments to the claims the objections to the claims are withdrawn.  

Claim Rejections - 35 USC § 112
In light of the amendments to the claims the rejection of claim 1 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.


Rejections Maintained 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The rejection of claims 2-8 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is maintained.  
Claim 2 is indefinite in reciting “1% Retinoic acid” and “25% glycolic acid”, “.05% isotretinoin”, “2% hydroquinone”.   The claims are unclear because no units for the percent concentration are given (e.g., vol/vol, wgt/vol, wgt/wgt) and one skilled in the art, therefore, would not be reasonably apprised of the metes and bounds of the claims.

Claim 3 is indefinite in reciting “2 of 4 parts Glycine, 1 of 4 parts Lysine and 1 of 4 parts Praline” and “50/50 ratio”, “3 parts of 6 parts Kaolin, 2.4 parts of 6 parts Bentonite and 0.6 parts of 6 parts Zinc”, “5 parts to 10 parts Sweet Almond Oil, 0.5 parts to 10 parts Vitamin E, 3 parts to 10 parts Honey and 1.5 parts to 10 parts Royal Jelly”, and “1/3 Camomile extract, 1/3 marigold extract and 1/3 mallow extract.”  The claims are unclear because no units for the percent concentration are given (e.g., vol/vol, wgt/vol, wgt/wgt) and one skilled in the art, therefore, would not be reasonably apprised of the metes and bounds of the claims.

Claim 4 is rejected as being indefinite in the recitation of “Caprylic”.  The specification and claims provide no clarification as to what these phrases means or how to perform the steps of the method using these phrases.  

Claim 4 is also indefinite as it is unclear if the recited ingredients are in addition to the ingredients already recited in base claims 2 and 3, or if the BioExfoliant No. 1 includes Bentonite only, for example.  If the ingredients in claim 4 are in addition to the ingredients of claims 2 and 3, then claim 4 should recite “wherein the BiExfoliant No. 1 further includes Bentonite”, making it clear that in addition to the ingredients of claims 2 and the BioExfoliant No. 1 also comprises Bnetonite.  Similar issue exists with respect to the Bioexfoliant No. 2, the cleaning mask and the antispot lotion of claim 4. 

Claim 5 is rejected as being indefinite in the recitation of “Moisturizing lotion No. 1 and SPF lotion” does not have any indication of an active method step and it is unclear what is to be done with the “Moisturizing lotion No. 1 and SPF lotion”.    

Claim 7 is rejected as being indefinite in the recitation of “Praline”, and “liposome water-soluble cosmetic gel”.  The specification and claims provide no clarification as to what these phrases means or how to perform the steps of the method using these phrases.  Applicants have corrected other recitations of Praline to proline but this recitation remains.  

Claim 7 is also indefinite in reciting “3 of 4 parts Glycine, 1 of 4 parts Lysine and 1 of 4 parts Praline” and “50/50 ratio”, “3 parts of 6 parts”, “2.4 parts of 6 parts Bentonite and 0.6 parts of 6 parts Zinc”, “5 parts to 10 parts Sweet Almond Oil, 0.5 parts to 10 parts Vitamin E, 3 parts to 10 parts Honey and 1.5 parts to 10 parts Royal Jelly”, and “1/3 Camomile extract, 1/3 marigold extract and 1/3 mallow extract.”  The claims are unclear because no units for the percent concentration are given (e.g., vol/vol, wgt/vol, wgt/wgt) and one skilled in the art, therefore, would not be reasonably apprised of the metes and bounds of the claims.

Claim 8 is rejected as being indefinite in the recitation of “Caprylic”.  The specification and claims provide no clarification as to what this phrase means and what exactly is encompassed by “caprylic” or how to perform the steps of the method using this phrase.  



Allowable Subject Matter
Claims 1 and 6 contain allowable subject matter.  The prior art does not teach or suggest a method using the steps recited in claims 1 and 6.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicants’ arguments of June 20, 2022 have been fully considered and most are found to be unpersuasive.  
Applicant notes the amendments to the claims to address the typographical errors in the claims that give rise to indefiniteness and to the extent that the amendments correct the indefiniteness the rejections have been withdrawn above. 
Applicants assert that a person of skill in the art would know what caprylic means and points to page 6 of the specification for support for this proposition.  This assertion is not found to be persuasive, however, since there is no information in the specification that explains what caprylic is.  Caprylic is simply referred to as an inert component without any further explanation.  However, there is confusion as to what caprylic is because caprylic could be referring to caprylic acid or caprylic triglyceride or another entity with caprylic in its name.  This indefiniteness rejection is maintained.
Applicants asserts that a skilled artisan would interpret the numbers without units given as being vol/vol in the absence of any other units.  Applicants assert that the specification of one part one ingredient and 2 parts another ingredient is a well-known definition that has been used in many situations such as baking. However, Applicants do not cite any external source or evidentiary source for this proposition.  If it is as well known as Applicants claim, there should be a readily available evidentiary source.  Since there is a difference in whether the parts are expressed by weight or by volume and it is not clear which is being used the indefiniteness rejection is maintained on that basis.  



Conclusion
Claim 1 is allowed.  Claims 2-5 and 7-8 are rejected.  Claim 6 is objected to. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARAH  CHICKOS
Examiner
Art Unit 1619



/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619